

115 HRES 195 IH: Expressing the commitment of the House of Representatives to conservative environmental stewardship.
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 195IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Ms. Stefanik (for herself, Mr. Faso, Mr. Katko, Ms. Ros-Lehtinen, Mr. Curbelo of Florida, Mr. Mast, Mr. Costello of Pennsylvania, Mr. Meehan, Mr. Fitzpatrick, Mr. LoBiondo, Mr. Sanford, Mr. Reichert, Mrs. Comstock, Mr. Reed, Mr. Bacon, Mrs. Love, and Mr. Amodei) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the commitment of the House of Representatives to conservative environmental
			 stewardship.
	
 Whereas it is a conservative principle to protect, conserve, and be good stewards of our environment, responsibly plan for all market factors, and base our policy decisions in science and quantifiable facts on the ground;
 Whereas prudent, fact-based stewardship of our economy and our environment is a critical responsibility for all Americans in order to ensure that we preserve our great Nation for future generations;
 Whereas there has been a marked increase in extreme weather events across the United States, including more frequent heat waves, extreme precipitation, wildfires, and water scarcity;
 Whereas this has had noticeable, negative impacts that are expected to worsen in every region of the United States and its territories, including, among other significant weather events and environmental disruptions, longer and hotter heat waves, more severe storms, worsening flood and drought cycles, growing invasive species and insect problems, threatened native plant and wildlife populations, rising sea levels, and, when combined with a lack of proper forest management, increased wildfire risk;
 Whereas increased pollutants and other factors contribute to local, regional, and national environmental and human health impacts, including increased mercury in the fish we eat, elevated asthma attacks in our children, acid rain, smog, degraded water quality, urban heat islands, and rapid storm water runoff that leads to costly infrastructure projects;
 Whereas the 2014 Quadrennial Defense Review states that the effects of a changing climate are threat multipliers that will aggravate stressors abroad such as poverty, environmental degradation, political instability, and social tensions;
 Whereas, if left unaddressed, the consequences of a changing climate have the potential to adversely impact all Americans, hitting vulnerable populations hardest, harming productivity in key economic sectors such as construction, agriculture, and tourism, saddling future generations with costly economic and environmental burdens, and imposing additional costs on State and Federal budgets that will further add to the long-term fiscal challenges that we face as a Nation;
 Whereas any efforts to mitigate the risks of, prepare for, or otherwise address our changing climate and its effects should not constrain the United States economy, especially in regards to global competitiveness; and
 Whereas there is increasing recognition that we can and must take meaningful and responsible action now to address this issue: Now, therefore, be it
	
 That the House of Representatives commits to working constructively, using our tradition of American ingenuity, innovation, and exceptionalism, to create and support economically viable, and broadly supported private and public solutions to study and address the causes and effects of measured changes to our global and regional climates, including mitigation efforts and efforts to balance human activities that have been found to have an impact.
		